Name: Commission Regulation (EEC) No 2954/89 of 29 September 1989 amending Regulation (EEC) No 1901/89 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 9 . 89 Official Journal of the European Communities No L 281 /87 COMMISSION REGULATION (EEC) No 2954/89 of 29 September 1989 amending Regulation (EEC) No 1901/89 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 1 8 May 1 972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), and in particular the second subparagraph of Article 2 (3) and Article 16 (4) thereof, Whereas Annex III to Commission Regulation (EEC) No 920/89 (3) lays down quality standards for dessert apples and pears ; whereas Commission Regulation (EEC) No 1901 /89 ("*), as amended by Regulation (EEC) No 2107/89 (*), derogates from the provisions on sizing for the 1989/90 marketing year by raising the minimum size of apples ; Whereas there was a serious drought in 1989 in certain regions of the Community, which contributed, in the case of the Granny Smith variety, to a high percentage of small sizes ; whereas, as a result of those conditions and for the 1989/90 marketing year, a derogation should be introduced from the minimum size of large fruited varieties of apple for this variety ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following indent is added to Article 1 of Regulation (EEC) No 1901 /89 : 'However, these provisions do not apply to the Granny Smith variety of apple .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 1 18 , 20 . 5 . 1972, p. 1 . (2) OJ No L 118, 29 . 4 . 1989, p. 12 . 3) OJ No L 97, 11 . 4. 1989, p. 19 . (4) OJ No L 184, 30 . 6 . 1989, p. 19 . O OJ No L 201 , 14 . 7 . 1989, p. 22 .